AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     v.                                          (For Offenses Committed On or After November I, 1987)



                    Alberto Avendano-Paxton                                      Case Number: 2: l 9-mj-9754

                                                                                 Federal Defenders
                                                                                 Defendant's Attorney


REGISTRATION NO. 19696308

THE DEFENDANT:
 IZI pleaded guilty to count(s) _l__
                                   of_C_om....;:..p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8: l 325(a)(2)                     Eluding Examination and Inspection (Misdemeanor)                                l

 D The defendant has been found not guilty on count(s)
 •    Count(s)
                                  -------------------
                   ------------------ dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIMESERVED                                IZI ____2_9_ _ _ _ _ days

 181 Assessment: $10 WAIVED 181 Fine: WAIVED
 181 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of an material chan e in the defendant's economic circumstances.

                                             FILED                       Fida ,June21,2019
                                                                          ate of Imposition of Sentence
                                              JUN 2 I 2019

                                                                          0     ORABLE RUTH B M    EZ MONTENEGRO
                                                                              ITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                           2: l 9-mj-9754
